           Case 1:15-cv-11587-DLC Document 115 Filed 12/02/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



DAMARIS JUSTINIANO, as the )
Personal Representative of the Estate
                           )
Of WILFREDO JUSTINIANO JR.,)
       Plaintiff           )
v.                         )                          CIVIL ACTION NO.: 1:15-cv-11587-NMG
                           )
STEPHEN WALKER and TIMOTHY )
P. ALBEN,                  )
      Defendants           )


              DEFENDANT STEPHEN WALKER’S EDITED RESTATEMENT
                      OF UNDISPUTED MATERIAL FACTS

       Pursuant to the Court’s order of November 18, 2019, Stephen Walker hereby submits an

Edited Restatement of Undisputed Material Facts, the purpose of which is to encapsulate

statements of non-party eyewitnesses.1 Paragraphs that did not appear in the previous Statement

of Undisputed Material Facts are denoted with an asterisk (*). Portions of the transcript of the

deposition of Shannon MacKeen not previously provided the Court are attached as Exhibit A to

the Affidavit of David J. Officer, filed herewith.

       Karen Kyriakides

      1.     On June 14, 2013 Karen Kyriakides ( “Kyriakides”) was driving a white van headed

north on Route 28 after having dropped her children off at school. Kyriakides Tr. 21:15 – 22;

6.

      2.     Kyriakides saw a black car in front of her swerve to the right, jump the curb, drive

onto the road again and then park. She drove slowly by the car, looked in, and saw a man


1To be clear, Walker submits this edited version of his previously filed Statement of Undisputed
Material Facts as an aid to the Court and does not waive any rights concerning the Statement of
Material Facts originally filed with the Court.
           Case 1:15-cv-11587-DLC Document 115 Filed 12/02/19 Page 2 of 6



holding his right hand over his heart with his head tilted back. She pulled her van in front of the

black car and parked. She walked back to the black car. The driver of the black car got out of his

car as she approached. She asked the driver if he was okay and if he needed a doctor. He

answered in a language that she did not understand. He seemed distraught and confused. She

told him to sit in his car and that she was going to call an ambulance and the police. The man

got in his car and shut the door. Kyriakides Tr. 26:22-,28:19.

     3.      Kyriakides returned to her van and called 911. She informed the person answering

the call that there was a man who needed help and to send someone because she was concerned

for his safety and the safety of others. Kyriakides Tr. 30:22 –31: 3.

     4.      As she was on the phone, Kyriakides looked in her car mirrors at Mr. Justiniano. She

did so initially to be sure he got back into his car. She saw Mr. Justiniano throwing his arms and

hands up in the air and tilting his head back. She stated that “he looked like he was speaking in

tongue maybe.” (sic) Kyriakides Tr. 31:8-32:21.

     5.      After she made the 911 call, Kyriakides locked her doors and remained in the van.

She remained in the van and locked her doors because she was “a little scared because [she]

didn’t know what this man was capable of.” She observed him “pacing everywhere, walking

around his car.” Kyriakides Tr. 32:2-11.

     6.*     Kyriakides also observed Justiniano reach into the back passenger-side door of his

car, put on a hat and sunglasses and take an unidentified object from his car. Kyriakides Tr.

32:21-24.

     7.      As she waited for the police to arrive, Mr. Justiniano walked around his car with his

arms in the air. Kyriakides became concerned because Mr. Justiniano walked to the edge of the

breakdown lane and looked as if he might walk into the road. Kyriakides Tr. 38:13- 39:14.




                                                                                                     2
           Case 1:15-cv-11587-DLC Document 115 Filed 12/02/19 Page 3 of 6



     8.      Kyriakides saw a state police cruiser arrive and park behind the black car. She was

in the driver’s seat of the van. Kyriakides Tr. 41:2-23.

     9.      She saw Walker get out of his vehicle and walk up to Mr. Justiniano, who was

outside of his vehicle. She saw Walker talking with Mr. Justiniano and saw that he was trying to

calm him down. She didn’t hear the conversation because her window was up. She saw Walker

put his hands out with is palms face up, fingers pointing to the sky and moving his hands in a

downward motion, as if to say “What’s wrong?” or “Calm down.” Kyriakides Tr. 44:9 – 45:22.

     10.     Kyriakides took her eyes off her mirrors to look at her phone for “maybe three

seconds”. When she looked back in the mirror, she saw Mr. Justiniano and Walker had moved

closer to the travel lane of the road. The next thing she saw was that Mr. Justiniano looked like

he was ready to jump on Walker. Kyriakides Tr. 46:3-47:9.

     11.* Justiniano chased after Walker, lunging at him. Kyriakides Tr. 48:15-23.

     12.* When Justiniano lunged at Walker, Walker was “toward the middle of the road.”

Kyriakides Tr. 48:24-49:4.

     13.* When Justiniano lunged at Walker, Kyriakides saw Walker with his hands up and she

believes that Walker pepper spayed Justiniano, as she saw Justiniano fall. She then saw

Justiniano get up and charge Walker. Kyriakides Tr. 49:12-50:11.

     14.* Justiniano was about one foot away from Walker and was trying to jump on Walker

just before Kyriakides heard a gunshot. Kyriakides Tr. 51:2-14.



     Jo-Ann Silva Winbush

     15.     Jo-Ann Silva-Winbush was an eyewitness to the incident involving Mr. Justiniano

and Trooper Walker (“Silva”). Silva was driving north on Route 28. Traffic slowed when she




                                                                                                    3
          Case 1:15-cv-11587-DLC Document 115 Filed 12/02/19 Page 4 of 6



saw blue police lights. She was moving slowly by the location of the police vehicle and a black

car that was in front of the police cruiser when a police officer jumped backwards from in

between the cruiser and the blue car. Silva Tr. 29:6; 33:5-22.

     16.* Silva described Walker as having come “backwards into the street. Not even caring

about traffic coming that way to hit him.” Silva Tr. 33:10-19.

     17. * After Walker jumped back, Justiniano “ran after him.” Walker put up his hand “like

stop or something. He indicated like stop.”    Silva Tr. 36:15-24.

     18. * When Silva saw Justiniano running after Walker, he appeared to be mad. Silva Tr.

36:3-8.

     19.* When Walker jumped back the first time, Justiniano’s hands were up; Silva was

unable to see Justiniano’s fists. Silva Tr. 36:22-37:18.

     20.* Silva saw Walker put up his left hand; he extended his hand and, from his hand and

body, Silva believed he was indicating for Justiniano to “Stop”, “ Stay there.” Silva Tr. 38:2-19.

     21.* Justiniano continued coming after Walker. Walker pulled something from his waist

or pocket and sprayed Justiniano. Silva Tr. 38:20-23.

     22.* After Walker had sprayed Justiniano, it was apparent that Justiniano had had

something sprayed in his face. Justiniano was “holding his face and he was distraught.” Silva

Tr. 39:14-20.

     23.* Silva saw Justiniano shake the pepper spray off his face. Silva Tr. 39:21-24.

     24.* Silva saw Walker pepper spray Justiniano twice. Silva Tr. 46:15-17; 46:22-47:9.

     25.* According to Silva’s testimony, after Walker sprayed Justiniano a second time,

Justiniano “ran at Walker with his fists up to fight.” “He was mad. He was mad.” “He had his

fists up. He was going to fight him.” Silva Tr. 45:1-8.




                                                                                                  4
         Case 1:15-cv-11587-DLC Document 115 Filed 12/02/19 Page 5 of 6



        26.    Silva saw Walker back up three times during the confrontation with Mr.

Justiniano. She thought Walker was trying to avoid the confrontation. Silva Tr. 71:22-72:4;

73:6.

        Shannon MacKeen
        27.    Shannon MacKeen (“MacKeen”) was traveling Route 28 in the morning on June

14, 2013. MacKeen Tr. 9:9-13.

        28.    MacKeen saw Walker and Justiniano on the side of the road. Justiniano seemed

frantic. His fists were clenched, and he was “flailing his arms around a bit.” Walker looked like

he was trying to make Justiniano “calm down” and “not come closer.” MacKeen could not hear

anything because her car windows were up. MacKeen Tr. 9:23-10:5

        29.    MacKeen saw that Justiniano had both fists clenched. She could not see anything

in his hands. She saw him flailing his arms “up in the air like he was upset.” MacKeen Tr.

17:1-23 According to MacKeen, Justiniano ‘s flailing at some point looked threatening or

assaultive. MacKeen Tr. 19:23-20:2.

        30.    Walker had both of his hands in front of him and “made a gesture that looked as if

he was trying to make the man stand down, stop moving, calm down-“ MacKeen Tr. 20:19-

21:3.

        31.    Justiniano was “moving back and forth” and was “swaying.” He was “pacing.”

He paced toward Walker, “not very quickly at first” and then he “took a few steps rather quickly

forward and then bent his knee and dipped down.” MacKeen Tr. 21:11-22:14.

        32.    MacKeen offered no testimony regarding the use of pepper spray. MacKeen Tr.

Index Ltr. “P.”




                                                                                                5
         Case 1:15-cv-11587-DLC Document 115 Filed 12/02/19 Page 6 of 6




                                                      Respectfully submitted
                                                      STEPHEN WALKER
                                                      By his counsel

                                                      /s/David J. Officer__________
                                                      David J. Officer/BBO#555253
                                                      David J. Officer, P.C.
                                                      PO Box 423
                                                      Southborough, MA 01772
                                                      Voice/fax: (888) 945-2333


December 2, 2019

                                  CERTIFICATE OF SERVICE

        I, David J. Officer, hereby certify that this document(s) filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(ENF).

                                                              /s/ David J. Officer
                                                              David J. Officer




!




                                                                                                    6
